Citation Nr: 1315973	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  97-20 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for the residuals of a left rotator cuff injury, to include as being secondary to a low back disorder. 

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from February 1963 to April 1965, with over a year of prior unverified active military service, to include periods of active duty for training (ACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 1997 and April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Relevant to the Veteran's claim of entitlement to service connection for a low back disorder, the Board observes that an August 1965 rating decision denied entitlement to service connection for a back condition based on no current diagnosis.  At the time of the decision, a July 1965 VA examination showed a diagnosis of recurrent low back strain despite normal x-ray films and physical examination.  Following such decision, the Veteran submitted numerous lay statements describing his back symptomatology.  Thereafter, he was informed in a January 1966 letter that before VA could determine whether his back condition was the result of his service, it was necessary for him to enter the VA Hospital for a period of observation and examination.  He was further advised that VA was unable to proceed further with his claim until he consented to being hospitalized.  Therefore, the January 1966 letter concluded, no further action would be taken on his claim.  The record fails to reveal that the Veteran ever consented to hospitalization or reported to a VA Hospital for observation and examination. 

Therefore, insofar as the Veteran's claim was denied in the August 1965 rating decision and was not appealed, such is final.  See formerly 38 U.S.C. § 4005(c) (1964) and 38 C.F.R. §§ 3.104, 19.118, 19.153 (1965); now 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  Moreover, to the extent that VA determined in January 1966 that hospitalization for observation and examination was necessary in order to determine the nature and etiology of the Veteran's claimed back disorder, for which he never reported, the Board deems his claim abandoned.  See 38 C.F.R. § 3.158(b) (1965) and (2012).  Since such time, additional evidence demonstrating new diagnoses relevant to the Veteran's back disorder has been received.  In this regard, the Board notes that, since the August 1965 rating decision and January 1966 letter, the Veteran has been diagnosed with degenerative joint disease of the lumbar spine, degenerative disc disease of the lumbar spine, and lumbar spondyloarthropathy.  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), The United States Court of Appeals for the Federal Circuit , hereinafter the Federal Circuit, held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury. Rather, the two claims must be considered independently.  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Therefore, the Board finds that the Veteran's claim of entitlement to service connection for a low back disorder, to include degenerative joint disease of the lumbar spine, degenerative disc disease of the lumbar spine, and lumbar spondyloarthropathy, is appropriately viewed as a new claim and has been characterized as such on the first page of this decision. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2010.  A transcript of the hearing is associated with the claims file.  Additionally, the Veteran testified before another Veterans Law Judge who has since left her employment at the Board in August 2002 as well as a Decision Review Officer at the RO in November 1997.  Those transcripts are also associated with the claims file.

In an April 2010 decision, the Board denied the Veteran's claim for entitlement to service connection for a low back disorder and a disability of the left shoulder and remanded the issue of entitlement to service connection for hypertension, to include as secondary to the appellant's service-connected PTSD.  

Regarding the low back and shoulder claims, the Veteran appealed the Board's April 2010 decision to the Court.  

Specifically, the Veteran, through his accredited representative, along with the VA submitted to the Court a Joint Motion for Partial Remand.  In essence, the parties asked that the decision portion of the April 2010 Board Decision/Remand be vacated and that the two issues decided thereon in the action be returned to the Board for additional action.  The parties further asked that Court not disturb the Board's action of remanding the third issue back to the RO/AMC for additional development.  Upon reviewing the record, the Court adopted the parties Joint Motion for Partial Remand and issued an Order in December 2010 that effectuated said Motion.  

In an October 2011 decision, the Board remanded the issues of service connection for a low back disorder and for residuals of a left rotator cuff injury, for additional development.

The Board would note that when the Veteran originally began his claim, he resided in Florida and the RO in St. Petersburg, Florida, had jurisdiction over the matter.  Since then, the appellant has moved to Pattaya, the Kingdom of Thailand.  Jurisdiction over this matter now resides with the RO in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claims for service connection for a low back disorder and residuals of a left rotator cuff injury, to include as being secondary to a low back disorder, as noted above, the Board previously remanded these issues for additional development.  Specifically, in its October 2011 remand, the Board instructed the Pittsburgh RO to contact the National Personnel Records Center (NPRC) and the National Archives and Records Administration (NARA) to request that each agency attempt to obtain copies of the Veteran's service medical treatment records for the Veteran that may have been located at the New London Naval Medical Center, New London, Connecticut, for the time period extending from June 1, 1962, to October 1, 1962.  

The claims file reflects that in May 2012, the RO requested these records from the NPRC.  In June 2012, the NPRC informed the RO that these requested records were unavailable.  The Board notes that while the RO contacted the NPRC, it does not appear that such action was taken with regard to the NARA. 

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Thus, these issues need to be remanded for the NARA to be contacted in an attempt to obtain the Veteran's records from the New London Naval Medical Center in order to comply with the October 2011 remand directives.

Regarding the Veteran's service connection claim for hypertension to include as secondary to service-connected PTSD, the Board notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Per the April 2010 Board remand instructions, the Veteran underwent a VA examination in April 2012.  The VA examiner, a nurse practitioner, concluded that the Veteran's hypertension was less likely than not incurred in or caused by the Veteran's claimed in-service injury, event or illness.  The examiner indicated that "there is no research, medical, clinical evidence to support the contention that the Veteran's PTSD caused or aggravated his high blood pressure".  

While the VA examiner based her opinion on the fact that there was "no research, medical, clinical evidence" to support the Veteran's contention that hypertension can be caused or aggravated by PTSD, in March 2013, the Veteran submitted an internet article from World Psychiatry, the Official Journal of the World Psychiatric Association (WPA).  The submitted article noted that "a number of recent studies have suggested that PTSD has a direct relationship with the risk of developing hypertension".  The article concluded that "the body of evidence indicates that there is a link between PTSD and the risk of hypertension".

As the April 2012 VA examiner's negative opinion was based on there being no research, medical, clinical evidence of PTSD causing or aggravating hypertension and the Veteran has submitted evidence which concluded that "a number of recent studies have suggested that PTSD has a direct relationship with the risk of developing hypertension", the Board finds that a new VA examination is warranted.  Specifically, a new examination is needed so that a medical professional can express an opinion based on a review of the record, to include the recently submitted internet articles regarding a relationship between PTSD and hypertension, and consideration of a complete history as to whether the Veteran's current hypertension has been caused or aggravated by his service-connected PTSD.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection claim for hypertension to include as secondary to service-connected PTSD, and that further medical examination and opinion in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  The Board finds that another medical opinion, based on full review of the record and supported by stated rationale, is needed to fairly resolve the claim on appeal.  See 38 U.S.C.A. § 5103A (d) (2) (West 2002 & Supp. 2012).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Archives and Records Administration (NARA) and request that the agency attempt to obtain copies of the Veteran's service medical treatment records for the Veteran that may have been located at the New London Naval Medical Center, New London, Connecticut, for the time period extending from June 1, 1962, to October 1, 1962.  It should be noted that the records in question should reference any type of treatment the Veteran received for a spinal injury or complaints concerning the back while he was attending the Naval Submarine School.  It is requested that the hospital and clinic treatment records from the New London Naval Medical Center be searched for any records (hospitalization, prescription logs, x-ray film reports) pertaining to the Veteran.  If any of the requested records were "retired" and placed into long-term storage under the control of the National Archives, the RO/AMC should request from the agency that those records be activated, copies made, and sent to the RO/AMC.  If such records are unavailable, the RO should certify the reason for such unavailability.  If such records have been destroyed, this should also be noted in the record. 

All records and other relevant information are to be made part of the claims folder.  If the records cannot be obtained, this should be noted in the claims folder.  If any of the above records cannot be obtained and the VA does have affirmative evidence that they do not exist, then the RO/AMC should inform the Veteran of the records that the VA was unable to obtain, including what efforts were made to obtain them.  Also the RO/AMC should inform the Veteran that VA will proceed to decide his appeal without these records unless he is able to submit them pursuant to 38 C.F.R. § 3.159(e) (2012).  The RO/AMC should allow an appropriate period of time within which to respond.

2.  The Veteran should be scheduled for a VA examination to determine the etiology of his claimed hypertension disability.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is related to the Veteran's service, to include as proximately due to or was aggravated by his service-connected PTSD disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


